Case 16-32534        Doc 51     Filed 12/04/18     Entered 12/04/18 12:13:37          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-32534
         Shyrlene E Foster
         John H Grubb
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/12/2016.

         2) The plan was confirmed on 01/06/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/17/2018.

         6) Number of months from filing to last payment: 22.

         7) Number of months case was pending: 26.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $165,287.00.

         10) Amount of unsecured claims discharged without payment: $18,630.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-32534       Doc 51     Filed 12/04/18    Entered 12/04/18 12:13:37                 Desc         Page 2
                                                of 3



 Receipts:

        Total paid by or on behalf of the debtor            $64,502.06
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                 $64,502.06


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $2,831.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $3,505.01
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $6,336.01

 Attorney fees paid and disclosed by debtor:               $669.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 ASSET ACCEPTANCE CORP         Unsecured     12,306.00     13,665.41        13,665.41      13,665.41        0.00
 CAPITAL ONE BANK USA          Unsecured      1,013.00       1,195.85         1,195.85      1,195.85        0.00
 INTERNAL REVENUE SERVICE      Priority      15,914.54     15,914.54        15,914.54      15,914.54        0.00
 INTERNAL REVENUE SERVICE      Unsecured      1,256.00       1,256.21         1,256.21      1,256.21        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         444.00        444.21           444.21        444.21        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         918.00        996.12           996.12        996.12        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         246.00        289.01           289.01        289.01        0.00
 RUSHMORE LOAN MANAGEMENT SE Secured         42,110.76     24,404.70        24,404.70      24,404.70        0.00
 RUSHMORE LOAN MANAGEMENT SE Secured               0.00          0.00             0.00           0.00       0.00
 AMERICAN PROFIT RECOVERY      Unsecured         367.00           NA               NA            0.00       0.00
 CAPITAL ONE BANK USA NA       Unsecured      1,307.00            NA               NA            0.00       0.00
 CBA COLLECTION BUREAU         Unsecured         408.00           NA               NA            0.00       0.00
 CHASE                         Unsecured      2,750.00            NA               NA            0.00       0.00
 MIDLAND FUNDING               Unsecured      4,996.00            NA               NA            0.00       0.00
 MIDLAND FUNDING               Unsecured      1,114.00            NA               NA            0.00       0.00
 MIDLAND FUNDING               Unsecured      4,151.00            NA               NA            0.00       0.00
 MIDLAND FUNDING LLC           Unsecured      2,407.00            NA               NA            0.00       0.00
 PRECISION RECOVERY ANALYTICS Unsecured       1,130.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-32534        Doc 51      Filed 12/04/18     Entered 12/04/18 12:13:37             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                $24,404.70         $24,404.70              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $24,404.70         $24,404.70              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $15,914.54         $15,914.54              $0.00
 TOTAL PRIORITY:                                         $15,914.54         $15,914.54              $0.00

 GENERAL UNSECURED PAYMENTS:                             $17,846.81         $17,846.81              $0.00


 Disbursements:

         Expenses of Administration                             $6,336.01
         Disbursements to Creditors                            $58,166.05

 TOTAL DISBURSEMENTS :                                                                     $64,502.06


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/03/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
